DETAILED ACTION
This is a final Office action in response to communications received on 11/04/2021.   Claims 1-2 and 4-5 were amended.  Claims 9-16 were previously withdrawn in response to a restriction requirement.  No new claims have been added or cancelled.  Claims 1-8 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments to claim 1 are sufficient to overcome the rejection of claims 1-4 under 101 for lacking hardware.  Accordingly, the rejection of claims 1-4 under 101 is withdrawn. 
Applicant’s remarks regarding the rejection of claims 1-8 under 103 has been considered, but are found unpersuasive.  
Applicant argues on page 10 of the Remarks that Ebrahimi does not teach the claim limitation “generate second combined data by combining the ciphertext for the first combined data, the one or more ciphertexts for the decryption key, and the random bit string used to generate the first combined data” because Ebrahimi only teaches a combination of two ciphertexts and fails to teach combining a random bit string, which was used to generate one of the two ciphertexts, with the two ciphertexts, however the Examiner respectfully disagrees.  Applicant is attacking the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Ebrahimi is not relied upon for teaching the entire claim limitation.  Duchon teaches generating second combined data by combining the ciphertext for the first combined data with ciphertexts for the decryption key by teaching combining into a new block the encrypted secret key (i.e. one or more ciphertexts for the decryption key) and the encrypted data elements (i.e. the ciphertext for the first combined data) (paras. [0072]-[0075]).  Ebrahimi is only relied upon to teach combining together the hashed data (i.e. ciphertext for the first combined data) of a first field of user identifying information and random salt comprising a random string of byes (i.e. random bit string) with the additional hashed data for the additional fields (i.e. additional ciphertexts) (paras. [0037]-[0039], [0042]-[0043], [0050], Figs. 1A-1C& 4A).  The Applicant’s assertion that only two ciphertexts are generated (the hashed data of one field and a salt) is incorrect because Ebrahimi explicitly discloses that, in addition to the hashed data of the first field (i.e. in addition to a first ciphertext), one or more fields may be extracted and hashed (i.e. additional ciphertexts) and a corresponding salt (i.e. random string of bytes) may be generated and combined with each data field, all of which is combined together in the process of generating a record for the user (i.e. paras. [0037]-[0039]).  The Examiner notes that the claims do not specify that only one random bit string is combined to generate the second combined data nor do the claims actually define/specify what the first or second combined data is (i.e. is it a signature, key, etc.).  As such, the Examiner can apply a broadest reasonable interpretation of the claim terms “first combined data” and “second combined data”.  Consequently, the 
Applicant’s arguments in the Remarks, filed 11/04/2021, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “and the random bit string used to generate the first combined data” which requires a new ground of rejection necessitated by amendments.
The remaining arguments fail to comply with 37 C.F.R. § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Duchon (US 2020/0084027) in view of Ebrahimi (US 2018/0227130).
Regarding claim 1, Duchon discloses the limitations substantially as follows:
An apparatus for sharing data, comprising one or more hardware processors configured to: 
 (paras. [0072]-[0075]: generating encrypted ciphertext for transaction data comprising one or more data elements (i.e. for the first combined data) by encrypting them with a symmetric secret key);
 (paras. [0072]-[0073], [0075]: generating one or more encrypted symmetric secret keys for each intended recipient (i.e. one or more ciphertexts for the symmetric/decryption key of the ciphertext) for each symmetric secret key used to encrypt the data elements of the transaction data (i.e. for the first combined data) using public keys of the intended recipients);
 (paras. [0072]-[0075]: combining into a new block the encrypted secret key (i.e. one or more ciphertexts for the decryption key) and the encrypted data elements (i.e. the ciphertext for the first combined data)), and 
 (paras. [0072]-[0075]: distributing to the intended recipients (i.e. one or more entities) the new data blocks comprising the encrypted secret keys and encrypted data elements of the transaction data to securely share the transaction data with the intended recipients).
Duchon does not explicitly disclose the remaining limitations of claim 1 as follows:
a first combined data generator configured to generate first combined data by combining target data to be shared and a random bit string;
		to generate second combined data by combining the ciphertext for the first combined data, the one or more ciphertexts, and the random bit string used to generate the first combined data;
However, in the same field of endeavor Ebrahimi discloses the remaining limitations of claim 1 as follows:
a first combined data generator configured to generate first combined data by combining target data to be shared and a random bit string (paras. [0008], [0037]-[0038], [0050], Figs. 1A-1C: adding together (i.e. generating first combined data) identifying information of a user from a first field (i.e. target data to be shared) and a random salt comprising a random string of bytes (i.e. random bit string)); 
generate second combined data by combining the ciphertext for the first combined data, the one or more ciphertexts, and the random bit string used to generate the first combined data (paras. [0008], [0037]-[0039], [0042]-[0043], [0050], Figs. 1A-1C& 4A: combining together the hashed data of a first field of user identifying information and random salt (i.e. ciphertext for the first combined data) with the additional hashed data for the additional fields (i.e. one or more ciphertexts) along with the random salt);
Ebrahimi and Yaskin are combinable because both are from the same field of providing security in LDAP systems.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Ebrahimi’s method of 

	Regarding claim 2, Duchon and Ebrahimi disclose the limitations of claim 1.
Duchon discloses the limitations of claim 2 as follows:
The apparatus of claim 1, wherein the data encryptor is configured to generate the ciphertext for the first combined data using a symmetric key-based encryption algorithm and the decryption key is identical to an encryption key used to generate the ciphertext for the first combined data (paras. [0072]-[0075]: the encrypted data elements of the transaction data (i.e. ciphertext for the first combined data) are generated using a symmetric key, which by definition encrypts and decrypts using the same key (i.e. is identical to an encryption key for generating the ciphertext)).

Regarding claim 3, Duchon and Ebrahimi disclose the limitations of claim 1.
Duchon discloses the limitations of claim 3 as follows:
The apparatus of claim 1, wherein the one or more public keys are public keys of each of the one or more entities (paras. [0072]-[0075]: public keys are public keys of the one or more intended recipients/entities).

Regarding claim 4, Duchon and Ebrahimi disclose the limitations of claim 1.
Ebrahimi discloses the limitations of claim 4 as follows:
The apparatus of claim 1, wherein the second combined data generator is configured to generate an electronic signature for the second combined data using a secret key and the data discloser is configured to disclose the second combined data and the electronic signature to the one or more entities (paras. [0037]-[0039], [0043]: generating an electronic signature using a private/secret key for signing the first field and additional fields of user identifying information in the user record (i.e. the second combined data) and sending the user record on the blockchain to other third parties/certifiers/entities to validated).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Ebrahimi’s method of generating an electronic signature for the second combined data with the system of Duchon in order to increase the security of the system by requiring users and certifiers to provide their signatures indicating that they have verified the information that is signed.
.  
Regarding claim 5, Duchon discloses the limitations substantially as follows:
A method of sharing data, comprising: 
generating a ciphertext for the first combined data (paras. [0072]-[0075]: generating encrypted ciphertext for transaction data comprising one or more data elements (i.e. for the first combined data) by encrypting them with a symmetric secret key); 
generating one or more ciphertexts for a decryption key of the ciphertext for the first combined data using one or more public keys (paras. [0072]-[0073], [0075]: generating one or more encrypted symmetric secret keys for each intended recipient (i.e. one or more ciphertexts for the symmetric/decryption key of the ciphertext) for each symmetric secret key used to encrypt the data elements of the transaction data (i.e. for the first combined data) using public keys of the intended recipients); 
generating second combined data by combining the ciphertext for the first combined data, the one or more ciphertexts for the decryption key (paras. [0072]-[0075]: combining into a new block the encrypted secret key (i.e. one or more ciphertexts for the decryption key) and the encrypted data elements (i.e. the ciphertext for the first combined data)); and 
disclosing the second combined data to one or more entities to share the target data to be shared(paras. [0072]-[0075]: distributing to the intended recipients (i.e. one or more entities) the new data blocks comprising the encrypted secret keys and encrypted data elements of the transaction data to securely share the transaction data with the intended recipients).
Duchon does not explicitly disclose the remaining limitations of claim 5 as follows:
generating first combined data by combining target data to be shared and a random bit string; 
generating second combined data by combining the ciphertext for the first combined data, the one or more ciphertexts, and the random bit string used to generate the first combined data;
However, in the same field of endeavor, Ebrahimi discloses the remaining limitations of claim 5 as follows:
generating first combined data by combining target data to be shared and a random bit string (paras. [0008], [0037]-[0038], [0050], Figs. 1A-1C: adding together (i.e. generating first combined data) identifying information of a user from a first field (i.e. target data to be shared) and a random salt comprising a random string of bytes (i.e. random bit string)); 
generating second combined data by combining the ciphertext for the first combined data, the one or more ciphertexts, and the random bit string used to generate the first combined data (paras. [0037]-[0039], [0042]-[0043], [0050], Figs. 1A-1C& 4A: combining together the hashed data of a first field of user identifying information and random salt (i.e. ciphertext for the first combined data) with the additional hashed data for the additional fields along with the random salt);
Ebrahimi and Yaskin are combinable because both are from the same field of providing security in LDAP systems.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Ebrahimi’s method of combining with a random bit string with the target data with the system of Duchon in order to increase the security of the system by preventing “brute-force discovery of the hashed data” and further obfuscating the target data (Ebrahimi, para. [0037]).  

	Regarding claim 6, Duchon and Ebrahimi disclose the limitations of claim 5.
Duchon discloses the limitations of claim 6 as follows:
The method of claim 5, wherein the generating of the ciphertext for the first combined data comprises generating the ciphertext for the first combined data using a symmetric key-based encryption algorithm and the decryption key is identical to an encryption key used to generate the ciphertext for the first combined data (paras. [0072]-[0075]: the encrypted data elements of the transaction data (i.e. ciphertext for the first combined data) are generated using a symmetric key, which by definition encrypts and decrypts using the same key (i.e. is identical to an encryption key for generating the ciphertext)).

Regarding claim 7, Duchon and Ebrahimi disclose the limitations of claim 5.
Duchon discloses the limitations of claim 7 as follows:
The method of claim 5, wherein the one or more public keys are public keys of each of the one or more entities (paras. [0072]-[0075]: public keys are public keys of the one or more intended recipients/entities).

Regarding claim 8, Duchon and Ebrahimi disclose the limitations of claim 5.
Ebrahimi discloses the limitations of claim 8 as follows:
The method of claim 5, wherein the generating of the second combined data comprises generating an electronic signature for the second combined data using a secret key and the disclosing of the second combined data comprises disclosing the second combined data and the electronic signature to the one or more entities (paras. [0037]-[0039], [0043]: generating an electronic signature using a private/secret key for signing the first field and additional fields of user identifying information in the user record (i.e. the second combined data) and sending the user record on the blockchain to other third parties/certifiers/entities to validated).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Ebrahimi’s method of generating an electronic signature for the second combined data with the system of Duchon in order to increase the security of the system by requiring users and certifiers to provide their signatures indicating that they have verified the information that is signed.

Conclusion
For the above-stated reasons, claims 1-8 are rejected.
Prior art considered but not relied upon includes:
1) WO 2018/213916 : generating an encrypted ciphertext first combined data by encrypting blockchain data and signature using a symmetric key and then generating one or more ciphertexts of a decryption key for the ciphertext of the first combined data by generating encrypted symmetric key.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438